Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is in response to the application filed on 09/23/2021. Claims 1 - 16 are pending and presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the term “a transmission unit that transmits a packet group including a plurality of packets in one communication session”.  It is not clear to the examiner what the applicant meant by the term "packet group".  For the purpose of examining the examiner for each selected multicast group”. The examiner notes here there could be two scenarios; packet group can be a group of packets encapsulated into one packet, which then will have inner header and outer header. The other scenario is that the packet group will be multiple packets that are transmitted from the communication device. In the Applicant remarks, filed 09/23/2021, the applicant indicated that according to paragraph 0052, each packet in the packet group transmitted in one communication session contains a header. In this case, he packet group will be multiple packets that are transmitted from the communication device. it is not clear to the examiner how the packets are grouped.  
Dependent claims 12-16 are also rejected since they are depended upon rejection claims set forth above.


Response to Argument(s)
Applicant's argument(s) filed on September 23, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
Claim 1 has been amended to a transmission unit that transmits a packet group including a plurality of packets in one communication session and the 112 rejection should be withdrawn.
In response. Examiner respectively disagrees. Claim 1 recites the term “a transmission unit that transmits a packet group including a 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KHALED M KASSIM/Primary Examiner, Art Unit 2468